Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2011/0134091 A1) hereinafter referred to as Chen in view of Tang (Pub. No.: US 2020/0328260 A1).
With respect to Claim 1, Chen teaches an electronic device (fig. 1, item 100; ¶16), comprising: a display (fig. 1, item 10; ¶16); an illuminance sensor (fig. 1, item 30; ¶16-17): and a processor (fig. 1, item 50; ¶17) configured to: set, upon detecting an illuminance change through the illuminance sensor (fig. 3A, item 302; ¶22), a first target luminance of the display by using a first threshold illuminance value (increment threshold) at a time point of detecting the luminance change (fig. 3A, item 304A = yes to S316 to S308 of fig. 3B; ¶23-24; ¶35), identify whether a flag setting related to an update of a threshold illuminance value is changed (fig. 3B, item S314; ¶25, “Meanwhile, whether to increase the current brightness is based on the determination the state of the flag…. the increment threshold can be designed and adjusted according to actual needs.”; ¶36, “If the current backlight brightness is not conformed to the target backlight brightness, then step S314 is performed by the processing unit 50 for setting the flag (for example, the flag being "1" implies the adjustment of the backlight brightness is not completed)”; ¶39, “the increment threshold can be dynamically adjusted”), while changing a luminance of the display based on the first target luminance, determine the first target luminance as a final luminance of the display when there is no change in the flag setting (fig. 3A, item S302 to S304A = No to S304B = the state is not equal to zero to S302 to S304A = Yes to S316 to fig. 3B, item 310 – the electronic device loops thru the process where there is no change in flag setting while adjusting the first target luminance to an updated luminance value = final luminance value each time), update the first threshold illuminance value to a second threshold illuminance value when there is a change in the flag setting (when the process proceeds to fig. 3A, item S304B = the state is equal to 0, which is a change in the flag setting, values were initially compared with an increment threshold = the first threshold illuminance at item S304A, now at item S304C the comparison is made to an updated second threshold illuminance = a decrement threshold), and change a target luminance of the display from the first target luminance to a second target luminance by using the second threshold illuminance value (fig. 3A, by using the second threshold illuminance as a comparison, a target luminance is changed at steps S306A and S306B or S306A and S306C; ¶30).
Chen does not mention set a wake-up luminance of the display, based on a wake-up illuminance.
Tang teaches an electronic device (fig. 2, item 100; ¶64, electroluminescent display panel), comprising: a display (fig. 2, item 100; ¶64); an illuminance sensor (fig. 2, items 120; ¶75); and a (fig. 2, item 300; ¶96) configured to: set a wake-up luminance of the display, based on a wakeup illuminance (¶37-38).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Chen, such that the processor is configured to set a wake-up luminance of the display, based on a wake-up illuminance, as taught by Tang, so as to control brightness of the display when turned on to provide good display performance of the entire display panel (abstract).
With respect to Claim 2, claim 1 is incorporated, Chen does not mention wherein the processor is further configured to: identify, as the wake-up illuminance, an illuminance value measured by the illuminance sensor immediately before the display is turned on, based on detecting a wake-up of the display, set an initial range of the wake-up luminance of the display, based on the wake-up illuminance, and control the display to be turned on with brightness corresponding to the wake-up luminance, and wherein the initial range includes hysteresis depending on the wake-up illuminance.
Tang teaches an electronic device (fig. 2, item 100; ¶64, electroluminescent display panel), comprising: a display (fig. 2, item 100; ¶64); an illuminance sensor (fig. 2, items 120; ¶75); and a processor (fig. 2, item 300; ¶96) configured to: set a wake-up luminance of the display, based on a wakeup illuminance (¶37-38); wherein the processor is further configured to: identify, as the wake-up illuminance, an illuminance value measured by the illuminance sensor immediately before the display is turned on, based on detecting a wake-up of the display (¶37-38), set an initial range of the wake-up luminance of the display, based on the wake-up illuminance (¶40-41; ¶123-124), and control the display to be turned on with brightness corresponding to the wake-up luminance, and wherein the initial range includes hysteresis depending on the wake-up illuminance (¶112-114).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Chen, wherein the processor is further (abstract).
With respect to Claim 6, claim 1 is incorporated, Chen teaches a method of processing at least one platform code (software corresponding to processing S302, S304A = No, S304B = the state is not equal to zero to S302 to S304A = Yes, S316 to fig. 3B S308 is the platform code) corresponding to at least one luminance of the display (fig. 3B, the luminance is determined at S308) and a plurality of threshold illumination values (a plurality of threshold illumination values = increment threshold, decrement threshold, signal threshold) corresponding to the at least one platform code, and wherein the flag contains a signal that instructs (fig. 3B, item S314; ¶25, “Meanwhile, whether to increase the current brightness is based on the determination the state of the flag…. the increment threshold can be designed and adjusted according to actual needs.”; ¶36, “If the current backlight brightness is not conformed to the target backlight brightness, then step S314 is performed by the processing unit 50 for setting the flag (for example, the flag being "1" implies the adjustment of the backlight brightness is not completed)”), upon detecting a designated platform code, to update the threshold illuminance value of current setting to the threshold illuminance value corresponding to the detected platform code (¶39, “the increment threshold can be dynamically adjusted”).
Chen does not mention the electronic device further comprising a memory, wherein the memory is configured to store at least one platform code that is processed by the processor.
 (fig. 2, item 100; ¶47; ¶64, electroluminescent display panel), comprising: a display (fig. 2, item 100; ¶64); an illuminance sensor (fig. 2, items 120; ¶75); and a processor (fig. 2, item 300; ¶96) configured to: set a wake-up luminance of the display, based on a wakeup illuminance (¶37-38); wherein the processor is further configured to: identify, as the wake-up illuminance, an illuminance value measured by the illuminance sensor immediately before the display is turned on, based on detecting a wake-up of the display (¶37-38), set an initial range of the wake-up luminance of the display, based on the wake-up illuminance (¶40-41; ¶123-124), and control the display to be turned on with brightness corresponding to the wake-up luminance, and wherein the initial range includes hysteresis depending on the wake-up illuminance (¶112-114); further comprising a memory (¶47), wherein the memory is configured to store at least one platform code that is processed by the processor (¶47; ¶166; ¶168; ¶170).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Chen, further comprising a memory, wherein the memory is configured to store at least one platform code that is processed by the processor, as taught by Tang, provide a common storage means for processing a program/software.
With respect to Claim 7, claim 6 is incorporated, Chen teaches wherein the processor is further configured to set the flag under a designated condition (fig. 3B, item S314 or S312) based on the plurality of threshold illuminance values (fig. 3A, increment threshold, decrement threshold, signal threshold) and thereby update the threshold luminance value (¶39, “the decrement threshold in step S304C or even the increment threshold be dynamically adjusted”).
With respect to Claim 15, claim 1 is incorporated, Chen does not mention wherein the display includes an active area and an inactive area, and wherein the illuminance sensor is disposed in the active area or the inactive area of the display.
 (fig. 2, item 100; ¶64, electroluminescent display panel), comprising: a display (fig. 2, item 100; ¶64); an illuminance sensor (fig. 2, items 120; ¶75); and a processor (fig. 2, item 300; ¶96) configured to: set a wake-up luminance of the display, based on a wakeup illuminance (¶37-38); wherein the display includes an active area (fig. 2, active area includes the pixel units 110) and an inactive area (fig. 2, inactive area does not include item 110 such as where the driver chip is disposed), and wherein the illuminance sensor is disposed in the active area of the display (fig. 2, item 120 is disposed within items 110/surrounded by items 110).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Chen, wherein the display includes an active area and an inactive area, and wherein the illuminance sensor is disposed in the active area of the display, as taught by Tang, so as to detect ambient light in a common location as taught by many prior art.
With respect to Claim 16, Chen teaches an operating method (figs. 3A and 3B; ¶22) of an electronic device (fig. 1, item 100; ¶16), the method comprising: setting, upon detecting an illuminance change through an illuminance sensor (fig. 3A, item 302; ¶22), a first target luminance of the display by using a first threshold luminance value (increment threshold) at a time point of detecting the illuminance change (fig. 3A, item 304A = yes to S316 to S308 of fig. 3B; ¶23-24; ¶35); identifying whether a flag setting related to an update of a threshold illuminance value is changed, while changing a luminance of the display based on the first target luminance (fig. 3B, item S314; ¶25, “Meanwhile, whether to increase the current brightness is based on the determination the state of the flag…. the increment threshold can be designed and adjusted according to actual needs.”; ¶36, “If the current backlight brightness is not conformed to the target backlight brightness, then step S314 is performed by the processing unit 50 for setting the flag (for example, the flag being "1" implies the adjustment of the backlight brightness is not completed)”; ¶39, “the increment threshold can be dynamically adjusted”); determining the first target luminance as a final luminance of the display when there is no change in the flag setting (fig. 3A, item S302 to S304A = No to S304B = the state is not equal to zero to S302 to S304A = Yes to S316 to fig. 3B, item 310 – the electronic device loops thru the process where there is no change in flag setting while adjusting the first target luminance to an updated luminance value = final luminance value each time); updating the first threshold illuminance value to a second threshold illuminance value when there is a change in the flag setting (when the process proceeds to fig. 3A, item S304B = the state is equal to 0, which is a change in the flag setting, values were initially compared with an increment threshold = the first threshold illuminance at item S304A, now at item S304C the comparison is made to an updated second threshold illuminance = a decrement threshold); and changing a target luminance of the display from the first target luminance to a second target luminance by using the second threshold illuminance value (fig. 3A, by using the second threshold illuminance as a comparison, a target luminance is changed at steps S306A and S306B or S306A and S306C; ¶30).
Chen does not teach the method comprising: setting a wake-up luminance of a display, based on a wake-up luminance.
Tang teaches an electronic device (fig. 2, item 100; ¶64, electroluminescent display panel), comprising: a display (fig. 2, item 100; ¶64); an illuminance sensor (fig. 2, items 120; ¶75); and a processor (fig. 2, item 300; ¶96); the processor executing a method (fig. 8) of seting a wake-up luminance of the display, based on a wakeup illuminance (¶37-38; ¶126).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chen, such that method comprises: setting a wake-up luminance of a display, based on a wake-up luminance, as taught by Tang, so as to control brightness of the display when turned on to provide good display performance of the entire display panel (abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Tang as applied to claim 1 above, and further in view of Breazile et al. (Pub. No.: US 2016/0240167 A1) hereinafter referred to as Breazile.
With respect to Claim 12, claim 1 is incorporated, Chen and Tang combined do not teach wherein the processor is further configured to change an integration time of the illuminance sensor to an integration time corresponding to the updated threshold illuminance value, based on the update of the threshold illuminance value.
Breazile teaches an electronic device (fig. 1, item 100; ¶16), comprising: a display (fig. 1, item 104; ¶22); an illuminance sensor (fig. 1, item 106; ¶17); and a processor (fig. 1, item 108; ¶19) configured to: set, upon detecting an illuminance change through the illuminance sensor (¶61; ¶65), a first target luminance of the display by using a first threshold illuminance value at a time point of detecting the illuminance change (¶67; ¶69); wherein the processor is further configured to change an integration time of the illuminance sensor to an integration time (¶63) corresponding to the updated threshold illuminance value, based on the update of the threshold illuminance value (¶42; ¶64).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Chen and Tang, wherein the processor is further configured to change an integration time of the illuminance sensor to an integration time corresponding to the updated threshold illuminance value, based on the update of the threshold illuminance value, as taught by Breazile, so as to reduce or eliminate user experiences that are distracting or disturbing to the user because the adjustments in backlight brightness level occur too abruptly (¶6). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Tang as applied to claim 1 above, and further in view of Diamond (Pub. No.: US 2008/0218501 A1).
With respect to Claim 13, claim 1 is incorporated, Chen and Tang combined do not teach wherein the processor is further configured to estimate the final luminance while increasing a time of changing the luminance of the display, based on the update of the threshold illuminance value.
Diamond teaches an electronic device (¶27), comprising: a display (fig. 1A, item 130; ¶27); an illuminance sensor (fig. 1, item 110; ¶27); and a processor (fig. 1A, item 120; ¶27) configured to: set, upon detecting an illuminance change through the illuminance sensor (¶31), a first target luminance of the display by using a first threshold illuminance value at a time point of detecting the illuminance change (¶31, a first threshold illuminance is the relatively dark ambient lighting conditions in order to change the display illumination such that the “Control component 120 increases the display illumination for relatively dark ambient lighting conditions”); wherein the processor is further configured to estimate the final luminance while increasing a time of changing the luminance of the display (¶39-39), based on the update of the threshold illuminance value (fig. 3C, each threshold illuminance value is represented by shadow region 399 and 398).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Chen and Tang, wherein the processor is further configured to estimate the final luminance while increasing a time of changing the luminance of the display, based on the update of the threshold illuminance value, as taught by Diamond so as to provide increased user perceptibility of a presentation during changing ambient light conditions and facilitates increased power conservation when ambient light conditions permit (¶26).
With respect to Claim 14, claim 1 is incorporated, Chen and Tang combined do not teach wherein the processor is further configured to estimate the final luminance without changing a time of changing the luminance of the display, based on the update of the threshold illuminance value.
(¶27), comprising: a display (fig. 1A, item 130; ¶27); an illuminance sensor (fig. 1, item 110; ¶27); and a processor (fig. 1A, item 120; ¶27) configured to: set, upon detecting an illuminance change through the illuminance sensor (¶31), a first target luminance of the display by using a first threshold illuminance value at a time point of detecting the illuminance change (¶31, a first threshold illuminance is the relatively dark ambient lighting conditions in order to change the display illumination such that the “Control component 120 increases the display illumination for relatively dark ambient lighting conditions”); wherein the processor is further configured to estimate the final luminance without changing a time of changing the luminance of the display (¶39-39- in the event that no shadows are present in fig. 3C which resemble fig. 3A), based on the update of the threshold illuminance value (fig. 3A).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Chen and Tang, wherein the processor is further configured to estimate the final luminance without changing a time of changing the luminance of the display, based on the update of the threshold illuminance value, as taught by Diamond so as to provide increased user perceptibility of a presentation during changing ambient light conditions and facilitates increased power conservation when ambient light conditions permit (¶26).

Allowable Subject Matter
Claims 3-5, 8-11, are 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches with respect to claim 3, wherein the processor is further configured to: monitor the hysteresis based on the illuminance change, identify whether a measured illuminance value of the based on the flag setting, and based on the update of the threshold illuminance value, change an integration time of the illuminance sensor to an integration time corresponding to the updated threshold illuminance value including all the base limitations nor does the prior art teach with respect to claim 17, further comprising: monitoring a hysteresis based on the illuminance change; and determining the target luminance of the display by using the first threshold illuminance value instead of the measured illuminance value of the illuminance sensor when the measured illuminance value exceeds the hysteresis for a predetermined time including all the base limitations, nor does the prior art teach with respect to claim 18, further comprising: monitoring a platform code while changing the luminance of the display; based on the monitoring of the platform code, setting the flag for updating the threshold illuminance value when a boundary luminance is identified; and updating the threshold illuminance value, based on the flag setting, wherein the platform includes at least one platform code corresponding to at least one luminance of the display, and a plurality of threshold illumination values corresponding to the at least one platform code are set, and wherein the flag contains a promised signal that instructs, upon detecting a designated platform code, to update the threshold illuminance value of current setting to the threshold luminance value corresponding to the detected platform code including all the base limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/               Examiner, Art Unit 2621   

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621